     Case 1:16-cr-00389-AKH Document 136 Filed 01/15/21 Page 1 of 2


                        SHE R T R E M O N T E                    LLP
                                                                 January 15, 2021

                                   Out of respect for the Court of Appeals, and
                                   because of the forthcoming holiday weekend,
BY ECF AND EMAIL
                                   n o t h i n g h as t o b e d o n e , o r w i l l b e d o n e, p e n d in g
The Honorable Alvin K. Hellerstein f u r t h e r r u l i n g .
United States District Judge
Southern District of New York          So ordered,
500 Pearl Street
New York, NY 10007
                                       /s/ Hon. Alvin K. Hellerstein
                                       J a n u a ry 1 5 , 2 0 2 1
       Re:     United States v. Jona Rechnitz, 16 Cr. 389 (AKH)


Dear Judge Hellerstein:

        We write on behalf of our client, Jona Rechnitz, to seek clarification of the
Court’s order regulating proceedings, filed today, which adjourned the hearing scheduled
for January 19, 2021 to January 26, 2021. Dkt. #133.

        The Court previously filed an “Order to Disclose” the confidential financial
information Mr. Rechnitz had provided to the Probation Department, in which it ordered
that the information “will be filed on ECF and provided to COBA.” Dkt. # 127, at 4
(emphasis added). The Order did not make clear, however, whether Mr. Rechnitz must
provide the information to COBA and file it on ECF, or whether the Court intended to do
so, nor did it provide a deadline by which the information must be disclosed/publicly
filed. In response, Mr. Rechnitz filed an emergency motion to stay the Court’s Order to
Disclose, Dkt. # 128, followed by a petition for a writ of mandamus and motion for
emergency stay of the proceedings in the Second Circuit. In Re: Jona Rechnitz, No. 21-
77 (2d Cir.). The Clerk’s Office of the Second Circuit has asked that we inform that
Court as soon as Your Honor rules on the motion to stay. We have advised the Clerk’s
Office of this Court’s most recent order regulating proceedings, but that order does not
make clear whether or not the Order to Disclose has been stayed.

        Accordingly, we respectfully request clarification as to whether this Court has
stayed the Order to Disclose. If the Court has denied Mr. Rechnitz’s request, we request
clarification as to when either (a) Mr. Rechnitz must or (b) the Court itself will disclose




               90 Broad Street | 23rd Floor | New York, NY 10004
          www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
      Case 1:16-cr-00389-AKH Document 136 Filed 01/15/21 Page 2 of 2

Hon. Alvin K. Hellerstein
January 15, 2021
Page 2


the information, so that we may advise the Court of Appeals and ask it to consider our
emergency stay motion.

                                            Respectfully submitted,

                                            /s/
                                            Michael Tremonte
                                            Noam Biale

                                            Attorneys for Jona Rechnitz


cc:    All counsel of record (by ECF)
